Order entered May 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01262-CR

                           ANTHONY PAZ TORRES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-76860-P

                                          ORDER
       The reporter’s record was filed March 15, 2019. On April 29, 2019, court reporter Laura

Weed filed a letter with the Court stating that she inadvertently sent a duplicate volume of the

trial court exhibits. We STRIKE volume 7 of the reporter’s record filed March 15, 2019.

       Appellant’s brief is DUE May 14, 2019.

                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE